Exhibit 10.10








May 3, 2001










Richard Lane

3010 Waterfront Court

Chattanooga, TN 37419




Dear Rick:




This letter is to confirm our job offer for Vice President of Sales and
Marketing at Transport Corporation of America, Inc. We hope you enjoyed our
interview process and that we were able to give you some insight as to what
Transport America has to offer. Those who met with you felt strongly that you
would be an asset to our organization.




Specifics of your employment package are as follows:

•

Base salary of $160,000 per year.

•

Bonus potential: up to 40% of base salary.

•

Twelve month severance for other than cause; with non-compete agreement

•

Vacation: 4 weeks (3 weeks in writing, plus one week at your discretion)

•

Car allowance: $750 per month (exclusive of insurance, fuel and maintenance)

•

7500 shares of company stock, pending shareholder approval of additional plan
shares at 5/28/02 shareholder meeting. The exercise price of these options will
be pegged to the market price on the date of the grant. The options will vest
over four years at 25% per year on the anniversary date of the grant.

•

Relocation:

Expenses related to sale of current home

Moving of household goods to Minnesota

Closing costs on new home in Minnesota

Up to 6 months interim housing in Minnesota




A summary of our benefits package is enclosed. If you have any questions, please
call Karen Vesovich at 800-345-0479.




Transport America has growth plans that will require the type of person and
energy that we believe you possess. Success will be measured by production,
performance, and perception, which equates to diligence and high energy. Rick,
we are pleased to make this offer to you with the expectation you will become an
integral member of our organization.




Sincerely,










Michael J. Paxton

President and CEO

Exhibit 10.10




March 28, 2002










Mr. Richard Lane

3010 Waterfront Court

Chattanooga, TN 37419




Re:  Addendum to Employment Letter dated May 3, 2001 [prepared and intended to
be dated May 3, 2002] (the “Employment Letter”)




Dear Richard:




This addendum will confirm our mutual agreement and understanding regarding the
addition of certain protective covenants to your Employment Letter with
Transport Corporation of America, Inc. (“Transport America”) as of the above
date and specification of the terms of the non-compete agreement referenced in
the Employment Letter. All other terms and conditions of the Employment Letter
shall remain in full force and effect except to the extent specifically modified
by this addendum. In consideration of Transport America agreeing to enter into
and provide you the benefits of a Change of Control Severance Agreement dated as
of the above date, and to specify the terms of the non-compete agreement
referenced in the Employment Letter, you agree to the following terms of this
addendum:




1.

Definitions.  For purposes of this addendum, the terms listed below shall have
the following meanings:




a.

“Confidential Information” shall mean any information that is not generally
known by Transport America’s competitors or the general public. Subject to the
foregoing, Confidential Information includes, but is not limited to, data of any
type that was created by you in the course of your employment by Transport
America; data or conclusions or opinions formed by you in the course of
employment; manuals; trade secrets; methods, procedures, or techniques
pertaining to the core business of Transport America; specifications; systems;
price lists; marketing plans; sales or service analyses; financial information;
customer names or customer specific information; supplier names; employee names
and personnel  information; research and development data; diagrams; drawings;
videotapes, audiotapes, or computerized media used as training regimens; and
notes, memoranda, notebooks, and records or documents that were created or used
by you in the course of employment with Transport America. Confidential
Information does not include information that you can demonstrate by reliable,
corroborated documentary evidence (1) is generally available to the public, (2)
became generally available to the public through no act or failure to act by
you, or (3) relates to a business or service not provided by Transport America
on or before the date of your termination.




Exhibit 10.10



 


 

b.

“Competing business” shall mean any person or entity that competes, or is
preparing to compete directly, with (1) the hauling of freight or trucking
business, or (2) any of the products or services developed or sold by Transport
America on or before the date of your termination.




c.

“Render services” shall mean owning, managing, operating, controlling, providing
services to, being employed by, consulting for, or otherwise participating
actively in, a business; provided, however, that ownership of less than 1% of a
class of stock of a corporation, whether publicly traded or privately held,
shall not be deemed “rendering services.”




a.

“Sell” and “sold” shall mean sell, lease, license, market, or otherwise provide
or attempt to provide for compensation or advantage.




b.

“Customer” shall mean any person or entity that (1) has a contract or business
relationship with Transport America, (2) was negotiating to contract or enter
into a business relationship with Transport America as of the date of your
termination, or (3) has, within the last year of your employment with Transport
America, purchased or leased products or services from Transport America.




2.

Confidentiality Restrictions.  You agree at all times to use all reasonable
means to keep Confidential Information secret and confidential. You shall not at
any time use, disclose, duplicate, record, or in any other manner reproduce in
whole or in part any Confidential Information, except as necessary to determine
compliance with your obligations under this addendum so long as such disclosure
is not to a competitor of Transport America. You shall not at any time render
services to any person or entity if providing such services would require or
likely result in using or disclosing Confidential Information. You acknowledge
that use or disclosure of any of Transport America’s confidential or proprietary
information in violation of this addendum would have a materially detrimental
effect upon Transport America, the monetary loss from which would be difficult,
if not impossible, to measure. You agree that should you breach the
confidentiality restrictions of this addendum, Transport America will be
entitled to seek injunctive relief and specific enforcement of this addendum.




3.

Noncompetition. During such period of time, if any, that you receive severance
payments pursuant to the Employment Letter (the “Restriction Period”), you shall
not render services, directly or indirectly, for a competing business anywhere
within the United States, whether as an officer, director, owner, partner,
affiliate, employee, contractor, or otherwise.




4.

Nonsolicitation of Customers.  During the Restriction Period, you agree that you
will not:




a.

solicit or sell, or attempt to solicit or sell, to any Transport America
customer, services or products that compete with services or products provided
by Transport America, or that were in the process of being developed by
Transport America during your employment; or




Exhibit 10.10



 


 

b.

interfere in any way with, or induce any Transport America customer, supplier or
other entity to terminate or alter its business relationship with Transport
America.




5.

Nonsolicitation of Employees or Others. During the Restriction Period, you agree
that you will not solicit or accept—directly or indirectly, as an individual or
through any other person or entity—any active employee of Transport America or
retained consultant under contract with Transport America for employment or any
other arrangement for compensation to perform services for any other person,
regardless of the nature of their business, or induce such persons to terminate
or alter their relationship with Transport America.




Sincerely,







Michael J. Paxton

President and Chief Executive Officer







Agreed: __________________________

__________________________   

Richard Lane




Date:______________________








